138 Nev., Advance Opinion 55
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 R.J. REYNOLDS TOBACCO COMPANY,                           No. 83724
                 A FOREIGN CORPORATION,
                 INDIVIDUALLY AND AS SUCCESSOR-
                 BY-MERGER TO LORILLARD
                 TOBACCO COMPANY AND AS
                 SUCCESSOR-IN-INTEREST TO THE                             FPLIE3
                 UNITED STATES TOBACCO
                 BUSINESS OF BROWN &                                       JUL 28 2022
                 WILLIAMSON TOBACCO                                             TH   Et 0'
                                                                     CLE     0 SU
                 CORPORATION, WHICH IS THE                           BY
                                                                           HIEF DEPUTY CLERK
                 SUCCESSOR-BY-MERGER TO THE
                 AMERICAN TOBACCO COMPANY,
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK; AND THE HONORABLE
                 NADIA KRALL, DISTRICT JUDGE,
                 Respondents,
                   and
                 SANDRA CAMACHO, INDIVIDUALLY;
                 ANTHONY CAMACHO,
                 INDIVIDUALLY; PHILIP MORRIS USA,
                 INC., A FOREIGN CORPORATION;
                 LIGGETT GROUP, LLC, A FOREIGN
                 CORPORATION; AND ASM
                 NATIONWIDE CORPORATION, D/B/A
                 SILVERADO SMOKES & CIGARS, A
                 DOMESTIC CORPORATION,
                 Re& Parties in Interest.


                             Original petition for a writ of mandamus challenging a district
                court order granting reconsideration of a prior order dismissing a party in
                a civil action.
SUPREME COURT
       OF
    NEVADA
                                                                              n      l3f27,1
Oh 1447A    e
                                     Petition denied.


                          Bailey Kennedy and Dennis L. Kennedy, Joseph A. Liebman, and Rebecca
                          L. Crooker, Las Vegas; King & Spalding LLP and Val Leppert, Atlanta,
                          Georgia; King & Spalding LLP and Ursula Marie Henninger, Charlotte,
                          North Carolina,
                          for Petitioner.

                          Claggett & Sykes Law Firm and Sean K. Claggett, Matthew S. Granda, and
                          Micah S. Echols, Las Vegas; Kelley Uustal and Kimberly L. Wald, Michael
                          A. Hersh, and Fan Li, Fort Lauderdale, Florida,
                          for Real Parties in Interest Sandra Camacho and Anthony Camacho.

                          Lewis Roca Rothgerber Christie LLP and Daniel F. PoIsenberg,
                          J. Christopher Jorgensen, and Abraham G. Smith, Las Vegas,
                          for Real Party in Interest Liggett Group, LLC.

                          Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC, and D. Lee Roberts, Jr.,
                          Las Vegas,
                          for Real Parties in Interest Philip Morris USA, Inc., and ASM Nationwide
                          Corporation.




                          BEFORE THE SUPREME COURT, SILVER, CADISH, and PICKERING,
                          „H.


                                                         OPINION

                          By the Court, CADISH, J.:
                                     Petitioner challenges a district court order reinstating a
                          deceptive trade practices complaint, arguing that real parties in
                          interest/plaintiffs lack standing to bring that claim against petitioner
                          because they never used petitioner's products and thus cannot show that
                          they are victims of consumer fraud who sustained damages from petitioner's

SUPREME COURT
          OF
       NEVADA
                                                              2
(0)   1947A    .4ZSP'A,
                        allegedly deceptive trade practices under NRS 41.600(1). As NRS 41.600
                        creates a cause of action for victims of consumer fraud, which includes
                        deceptive trade practices under the Nevada Deceptive Trade Practices Act
                        (NDTPA), and nothing in the NDTPA limits consumer fraud victims to only
                        those who used a manufacturer's product, we conclude that the district
                        court correctly granted reconsideration and reinstated the complaint, as its
                        prior order granting petitioner's motion to dismiss rested on an overly
                        narrow interpretation of NRS 41.600(1). We further conclude that plaintiffs
                        pleaded sufficient facts, including that they were directly harmed by
                        petitioner's false and misleading advertising, to bring an NDTPA claim
                        against petitioner. Thus, mandamus relief is not warranted, and we deny
                        the petition.
                                         FACTS AND PROCEDURAL HISTORY
                                    Real party in interest Sandra Camacho began smoking
                        cigarettes in 1964 and continued to smoke until 2017. She smoked L&M
                        cigarettes, which were manufactured by real party in interest Liggett
                        Group, LLC, and Marlboro and Basic cigarettes, which were manufactured
                        by real party in interest Philip Morris USA, Inc. Sandra concedes that she
                        did not purchase or use any of petitioner R.J. Reynolds Tobacco Company's
                        products. In March 2018, Sandra was diagnosed with laryngeal cancer
                        caused by her cigarette use. Sandra and her husband, real party in interest
                        Anthony Camacho, filed suit against Liggett, Philip Morris, and Reynolds.
                        The Camachos raised several claims, including fraud and products-liability-
                        based claims against Philip Morris and Liggett, and a civil conspiracy claim
                        against all three cigarette manufacturers alleging that they "acted in
                        concert to accomplish an unlawful         objective for the purposes of
                        harming... Sandra," namely by concealing, omitting, or otherwise
                        misrepresenting the health hazards of cigarettes in various public
SUPREME COURT
         OF
      NEVADA
                                                             3
407 194704.        .,
              .111tr
                   statements and marketing materials. The Camachos also asserted a claim
                   for violating the NDTPA, alleging that Reynolds and the other defendants
                   knowingly made false representations in their advertisements.
                               Reynolds filed a motion to dismiss the two claims against it. It
                   argued that although the Carnachos labeled their claims as a violation of
                   the NDTPA and civil conspiracy, the claims were effectively products-
                   liability claims. Reynolds asserted that those claims failed as a matter of
                   law because product use "is a fundamental requirement" of a products-
                   liability claim, and Sandra did not use a Reynolds product.         Similarly,
                   Reynolds contended that the Camachos' NDTPA claim failed, as there was
                   "no connection between Reynolds' alleged deceptive trade practices as they
                   relate to the health risk of its particular products and [Sandra's] alleged
                   laryngeal cancer" because Sandra never used a Reynolds product.
                               The Camachos opposed the motion to dismiss, arguing that
                   under Nevada law neither a civil conspiracy claim nor a deceptive trade-
                   practice claim includes a product-use requirement. They contended that
                   the cases Reynolds relied on in support of a product-use requirement
                   involved claims for negligence, strict products liability, or fraud, as opposed
                   to an NDTPA- or civil-conspiracy-based theory of liability. Regarding the
                   NDTPA claim specifically, the Camachos asserted that they adequately
                   pleaded causation, as they alleged that but for cigarette manufacturers
                   engaging in "concerted actions" to misrepresent the health risks of smoking,
                   Sandra would not have continued to smoke cigarettes. The district court
                   granted Reynolds' motion to dismiss, concluding that Sandra was not a
                   consumer fraud victim under NRS 41.600(1) because she did not use a
                   Reynolds product.



SUPREME COURT
        OF
     NEVADA
                                                         4
JO) 1947A    MOP
                               The Camachos filed a motion for reconsideration, asserting that
                   a deceptive trade practice under the NDTPA includes a business's
                   knowingly false representation regarding the product for sale and that a
                   sale under the NDTPA includes an attempt to sell. Because a sale includes
                   an attempt to sell, and an attempt to sell implies a failure to sell, the
                   Camachos argued that the district court clearly erred by reading a product-
                   use requirement into the NDTPA. Because NRS 41.600(1) confers standing
                   on victims of consumer fraud, which includes victims of deceptive trade
                   practices as defined by the NDTPA, the Camachos asserted they pleaded
                   viable claims against Reynolds, even though Sandra never used a Reynolds
                   product.
                               The district court granted reconsideration over Reynolds'
                   opposition, concluding that the earlier dismissal order was clearly
                   erroneous because it added an atextual product-use requirement or legal-
                   relationship requirement into the NDTPA.        It also pointed to Nevada
                   precedent stating "that an NDTPA claim is easier to establish than common
                   law fraud." Because the court reinstated the NDTPA claim, it reinstated
                   the derivative civil conspiracy claim. Reynolds now seeks mandamus relief
                   directing the district court to vacate its order granting reconsideration and
                   to reinstate the dismissal order.1
                                                  DISCUSSION
                               "The decision to entertain a petition for a writ of mandamus is
                   within our sole discretion." Canarelli v. Eighth Judicial Dist. Court, 138
                   Nev., Adv. Op. 12, 506 P.3d 334, 337 (2022). While we may issue mandamus



                         1 Although labeled petition for writ of mandamus or prohibition,
                   Reynolds' petition does not contain argument as to or actually seek a writ
                   of prohibition.
SUPREME COURT
        OF
     NEVADA
                                                        5
[0) I947A    4.4
                "to compel an act that the law requires" or to correct a lower court's "clear
                and indisputable' legal error," Archon Corp. v. Eighth Judicial Dist. Court,
                133 Nev. 816, 819-20, 407 P.3d 702, 706 (2017) (quoting Bankers Lite & Cas.
                Co. v. Holland, 346 U.S. 379, 384 (1953)), writ relief is not appropriate
                where there is a "plain, speedy, and adequate remedy in the ordinary course
                of law," NRS 34.170, such as the right to appeal from a final judgment,
                Archon Corp., 133 Nev. at 820, 407 P.3d at 706. However, even if traditional
                mandamus is not appropriate, we may issue advisory mandamus "when the
                issue presented is novel, of great public importance, and likely to recur."
                Archon Corp., 133 Nev. at 822, 407 P.3d at 708 (quoting United States v.
                Horn, 29 F.3d 754, 769 (1st Cir. 1994)). It should only issue where the legal
                question presented is "likely of significant repetition prior to effective
                review." Id. at 822-23, 407 P.3d at 708 (quoting In re Bushkin Assocs., Inc.,
                864 F.2d 241, 247 (1st Cir. 1989)).
                             Although traditional mandamus is inappropriate because, in
                granting reconsideration, the district court essentially denied Reynolds'
                NRCP 12(b)(5) motion to dismiss, and Reynolds can appeal from any
                adverse final trial decision, see Smith v. Eighth Judicial Dist. Court, 113
                Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (observing that this court
                generally will not consider writ petitions challenging orders denying
                motions to dismiss), we exercise our discretion to entertain this petition
                because the issue of whether a nonuser of a product may qualify as a victim
                with standing to bring an NDTPA suit against a product manufacturer
                presents a novel legal question of statewide importance requiring
                clarification.   Moreover, this issue in this matter implicates substantial
                public-policy concerns regarding the scope of liability for deceptive trade
                practices, and "rolur intervention is further warranted because district

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                courts are reaching different conclusions on this very issue." Lyft, Inc. v.
                Eighth Judicial Dist. Court, 137 Nev., Adv. Op. 86, 501 P.3d 994, 998 (2021).
                The district court did not manifestly abuse its discretion in granting the
                Camachos' motion for reconsideration
                            While we ordinarily review a district court's decision to grant or
                deny a motion for reconsideration for an abuse of discretion, see AA Primo
                Builders, LLC v. Washington, 126 Nev. 578, 589, 245 P.3d 1190, 1197
                (2010), we may only grant writ relief if the district court manifestly abused
                its discretion, Round Hill Gen. Improv. Dist. v. Newman, 97 Nev. 601, 603-
                04, 637 P.2d 534, 536 (1981).         The district court "may reconsider a
                previously decided issue if . . . the decision is clearly erroneous." Masonry
                & Tile Contractors Ass'n of S. Nev. v. Jolley, Urga & Wirth, Ltd., 113 Nev.
                737, 741, 941 P.2d 486, 489 (1997).
                            As it did in district court, Reynolds contends that not only did
                the Camachos fail to show that the dismissal order was clearly erroneous,
                but also the dismissal order correctly applied the law.2 It asserts that the
                Camachos are not victims under NRS 41.600(1) because Sandra did not use
                a Reynolds product and, thus, cannot show any direct harm from Reynolds'
                allegedly deceptive trade practices. Moreover, Reynolds argues that the
                Camachos' attempted sale argument "misses the mark" because the


                      2Reynolds   also argues that the Camachos' motion for reconsideration
                was untimely filed in violation of EDCR 2.24(b) (providing that a party
                seeking reconsideration "must file a motion for such relief within 14 days
                after service of written notice of the order or judgment"). However, EDCR
                2.24(b) allows the district court to enlarge the time to file a motion for
                reconsideration. Here, the district court acknowledged Reynolds' timeliness
                argument but concluded that it nonetheless retained the authority to
                reconsider its prior decision under NRCP 54(b). Thus, we conclude that the
                district court's order implicitly enlarged the time to file a motion for
                reconsideration under EDCR 2.24.
SUPREME COURT
       OF
    NEVADA
                                                       7
40) MITA
Camachos failed to show how a person can be a victim of deceptive trade
practices if the defendant attempted, but ultimately failed, to sell the
product to the person. Alternatively, Reynolds contends that even if an
individual can be victimized by deceptive trade practices in ways other than
buying or using the product, the individual must show that he or she was
directly harmed, which the Camachos cannot do here. For the reasons
discussed below, we disagree.
            We review questions of statutory interpretation de novo, "even
in the context of a writ petition." Int'l Game Tech., Inc. v. Second Judicial
Dist. Court, 124 Nev. 193, 198, 179 P.3d 556, 559 (2008). When interpreting
a statute, we look to the statute's plain language.        Arguello v. Sunset
Station, Inc., 127 Nev. 365, 370, 252 P.3d 206, 209 (2011). "If a statute's
language is plain and unambiguous, we enforce the statute as written,
without resorting to the rules of construction." Smith v. Zilverherg, 137
Nev. 65, 72, 481 P.3d 1222, 1230 (2021).
            Under NRS 41.600(1), "any person who is a victim of consumer
fraud" may bring an action against the alleged perpetrator. Consumer
fraud includes "[a] deceptive trade practice" as defined by the NDTPA. NRS
41.600(2)(e). As relevant here, a deceptive trade practice occurs when a
business operator "[k]nowingly makes a false representation as to the
characteristics, ingredients, uses, benefits, alterations or quantities of goods
or services for sale or lease." NRS 598.0915(5) (emphasis added). "Sale'
includes any sale, offer for sale or attempt to sell any property for any
consideration." NRS 598.094 (emphasis added).
            The scope of the word "victim" under NRS 41.600(1) has been
disputed in other contexts, with courts consistently concluding that "a
'victim of consumer fraud' need not be a 'consumer' of the defendant's goods



                                       8
                      or services." See Del Webb Cmtys., Inc. v. Partington, 652 F.3d 1145, 1152
                      (9th Cir. 2011).     As the statute does not limit victims to consumers, a
                      Nevada federal district court interpreting NRS 41.600(1) concluded that a
                      business competitor may be a victim if it can show that it was "directly
                      harmed" by the alleged consumer fraud. S. Seru. Corp. u. Excel Bldg. Servs.,
                      Inc., 617 F. Supp. 2d 1097, 1099, 1100 (D. Nev. 2007); see also Prescott v.
                      Slide Fire Sols., LP, 410 F. Supp. 3d 1123, 1145 (D. Nev. 2019) ("[C]ourts
                      have found standing under NRS 41.600 beyond just 'business competitors'
                      of a defendant or 'consumers' of a defendant's goods or services.").
                                  The Ninth Circuit Court of Appeals' decision in Del Webb
                      Communities, Inc., is instructive on the scope of victims protected by the
                      NDTPA. There, defendant Mojave Construction inspected several homes in
                      a Del Webb retirement community for purposes of construction-defect
                      claims, despite lacking the proper license. 652 F.3d at 1147, 1149. It also
                      misrepresented its relationship with Del Webb. Id. at 1148. Del Webb sued
                      Mojave, alleging that its actions violated the NDTPA and harmed Del
                      Webb's relationship with consumers and its reputation. Id. at 1149. The
                      district court agreed and issued a permanent injunction prohibiting Mojave
                      from soliciting and/or performing residential inspections for any Del Webb
                      developments.      Id.   Mojave appealed, contending that Del Webb lacked
                      standing under NRS 41.600(1) because it was neither a business competitor
                      of Mojave nor a consumer of Mojave's services. Id. at 1152. The court of
                      appeals affirmed on the standing issue, recognizing that the statute "allows
                      'any person' who is a 'victim of consumer fraud" to sue, id. (quoting N.RS
                      41.600(1)), and explaining that "[t]he word 'consumer' modifies 'fraud,' but
                      does not limit 'any person' or 'victim," id. Thus, the court concluded that
                      "Where is no basis in the text of NRS 41.600 [or caselaw interpreting it] to

SUPREME COURT
         OF
     NEVADA
                                                            9
(0) 19.17A                        limit standing to a group broader than consumers but no broader than
                    business competitors." Id. at 1153. Instead, the court held that standing
                    depended on "whether Mojave's business practices 'directly harmed' Del
                    Webb," and because the district court's findings on direct injury to Del Webb
                    were uncontested, it correctly concluded that Del Webb had standing to sue
                    for deceptive trade practices. Id.
                                 We agree with Del Webb Communities, Inc.'s analysis of NRS
                    41.600(1) and conclude that the district court in this matter properly
                    rejected Reynolds' narrow reading of the scope of plaintiffs who may qualify
                    as consumer fraud victims under the NDTPA. In fact, to read "victim" to
                    mean only a person who used the product would needlessly narrow the
                    remedial reach of the NDTPA, see Poole v. Nev. Auto Dealership Invs., LLC,
                    135 Nev. 280, 286-87, 449 P.3d 479, 485 (Ct. App. 2019) ("[T]he NDTPA is
                    a remedial statutory scheme."), which is contrary to the liberal construction
                    that applies to such statutes, see Welfare Div. of State Dep't of Health,
                    Welfare & Rehab. v. Washoe Cty. Welfare Dep't, 88 Nev. 635, 637, 503 P.2d
                    457, 458 (1972) (recognizing that a statute that is "remedial in
                    nature... should be afforded liberal construction to accomplish its
                    beneficial intent").
                                Turning to the case at hand, we further conclude that the plain
                    language of the NDTPA contemplates situations in which liability may be
                    found even when, like here, an individual did not actually purchase or use
                    the product. Specifically, NRS 598.0915(5) provides that an individual is
                    liable for consumer fraud if he or she "[k]nowingly makes a false
                    representation" as to the product "for sale."     As already noted, "sale"
                    includes an "attempt to sell" the product or service. See NRS 598.094. An
                    "attempt to sell" contemplates a failure to sell the product, and thus,

 SUPREME COURT
        OF
      NEVADA
                                                         10
((   I947A   .4E*
                     individuals violate the NDTPA when they make a knowingly false
                     representation regarding the product in an attempt to sell the product and
                     the claimant suffered a direct harm from the attempted sale, regardless of
                     whether the claimant purchased the at-issue product. See S. Serv., 617 F.
                     Supp. 2d at 1100; see also Fairway Chevrolet Co. v. Kelley, No. 72444, 2018
                     WL 5906906, at *1 (Nev. Nov. 9, 2018) (observing that the definition of
                     'victim' connotes some sort of harm being inflicted on the 'victim"). Here,
                     while Sandra did not use any Reynolds products, she pleaded that Reynolds
                     violated the NDTPA by making "false and misleading statements" that
                     denied cigarettes are addictive, claimed "it was not known whether
                     cigarettes were harmful or caused disease," advertised various types of
                     cigarettes as either safe, "low tar," or "low nicotine," and made several other
                     knowingly false statements regarding the potential health risks of
                     cigarettes. The Camachos also alleged that they were directly harmed
                     because Sandra relied on those representations to smoke generally, even
                     though she did not smoke Reynolds products, which resulted in her cancer.
                     Thus, the district court did not manifestly abuse its discretion when it
                     granted reconsideration of its order dismissing Reynolds, as the dismissal
                     order was clearly erroneous in imposing a product-use requirement on
                     NDTPA claims in contradiction to the plain language of NRS 41.600(1),
                     NRS 598.0915(5), and NRS 598.094.3



                           30ur  conclusion is consistent with our decision in Leigh-Pink v. Rio
                     Properties, LLC, 138 Nev., Adv. Op. 48, 512 P.3d 322 (2022). There, we
                     concluded that individuals who "assert only economic injur[ies]" but
                     "received the true value of their goods or services" cannot bring a claim for
                     a violation of the NDTPA. Id. at 327-28. Here, the crux of the Camachos'
                     NDTPA claim is that the tobacco companies made several knowing
                     misrepresentations regarding "the characteristics, ingredients, uses,

SUPREME COURT
        OF
     NEVADA
                                                           11
(0) 1947A    446D,
            This interpretation of consumer fraud victim, while broader
than Reynolds would prefer, is consistent with earlier Nevada decisions
liberally construing claims brought under the NDTPA and refusing to "read
in" requirements for suing under the NDTPA. See, e.g., Betsinger v. D.R.
Horton, Inc., 126 Nev. 162, 165-66, 232 P.3d 433, 435-36 (2010) (recognizing
that while the NDTPA "sound[s] in fraud, which, under the common law,
must be proven by clear and convincing evidence," we "cannot conclude that
deceptive trade practices claims are subject to a higher burden of proof'
because "[s]tatutory offenses that sound in fraud are separate and distinct
from common law fraud" (citations omitted)); Poole, 135 Nev. at 284, 286-
87, 449 P.3d at 483-85 (concluding that "knowingly" under the NDTPA
means "that the defendant is aware that the facts exist that constitute the
act or omission," not that "the defendant intend [ed] to deceive" the victim,
because the former interpretation better serves the NDTPA's "remedial
purpose" while the latter interpretation imposes a higher standard for
proving an NDTPA violation and makes the NDTPA redundant with
common law fraud). Such an interpretation is also consistent with how
other states apply analogous consumer fraud protection and deceptive trade
practices acts. For example, in rejecting a standing argument in a consumer



benefits, alterations or quantities" of their tobacco products in violation of
NRS 598.0915. Thus, Sandra did not receive the "true value" of the tobacco
products she purchased because the tobacco companies misled her
regarding the "true value" of those products. See id. (holding that the
plaintiffs had not been injured for NDTPA purposes by the defendant's
failure to inform the plaintiffs of the potential for exposure to Legionnaires'
disease because they did not contract the disease and the legionella bacteria
did not prevent the plaintiffs from using all of the defendant's amenities,
and thus, the plaintiffs received the true value of the defendant's services
as marketed).


                                      12
                      protection   action,   the Washington      Supreme Court       reasoned that,
                      "[a]lthough the consumer protection statutes of some states require that the
                      injured person be the same person who purchased goods or services, there
                      is no language in the Washington act which requires that a [Consumer
                      Protection Act] plaintiff be the consumer of goods or services."4 Wash. State
                      Physicians Ins. Exch. & Ass'n v. Fisons Corp., 858 P.2d 1054, 1061 (Wash.
                      1993); see also Maillet v. ATF-Davidson Co., 552 N.E.2d 95, 98-99 (Mass.
                      1990) (rejecting the defendant's argument that Massachusetts's consumer
                      protection statute was limited to consumers in privity with the defendant
                      because the statute provides a cause of action for "[a]ny person . . . who has
                      been injured by another person's use or employment of any method, act or
                      practice declared to be unlawful" (internal quotation marks omitted)).
                                   Reynolds' contrary arguments are not persuasive. First, our
                      conclusion does not "undermine" the Legislature's statutory scheme, as the
                      interpretation merely gives the statutory scheme's plain language its
                      natural meaning. See Platte River Ins. Co. v. Jackson, 137 Nev., Adv. Op.
                      82, 500 P.3d 1257, 1262 (2021) ("[W]e may not adopt an interpretation
                      contrary to a statute's plain meaning merely because we 'disagree{ ] with
                      the wisdom of the Legislature's policy determinations." (second alteration


                            4The  Washington Consumer Protection Act (CPA) provides that "[a]ny
                      person who is injured in his or her business or property by a violation of
                      RCW 19.86.020 ... may bring a civil action ... to recover the actual
                      damages sustained by him or her . . . ." Wash. State Physicians Ins. Exch.
                      & Ass'n v. Fisons Corp., 858 P.2d 1054, 1060-61 (Wash. 1993) (emphasis
                      omitted) (quoting Wash. Rev. Code § 19.86.090). Washington courts have
                      defined the elements of a private CPA claim as: "(1) an unfair or deceptive
                      act or practice; (2) which occurs in trade or commerce; (3) that impacts the
                      public interest; (4) which causes injury to the plaintiff in his or her business
                      or property; and (5) which injury is causally linked to the unfair or deceptive
                      act." Id. at 1061.
SUPREME COURT
        OF
     NEVADA
                                                            13
(0) 1947A    .64D2,
                   in original) (quoting Anthony v. Stctte, 94 Nev. 338, 341, 580 P.2d 939, 941
                   (1978))).
                                Second,    the   plain   language   of the   pertinent   statutes
                   contemplates imposing liability even if a plaintiff did not use the
                   manufacturer's product so long as the plaintiff can still show a direct harm
                   arising from the manufacturer's deceptive trade practices.            See NRS
                   598.094.5 Moreover, contrary to Reynolds' assertion, the Camachos pleaded
                   sufficient facts of a direct harm, as they contended that Sandra would not
                   have smoked cigarettes and developed cancer but for all defendants'—
                   including Reynolds'—deceptive trade practices. See Buzz Stew, LLC v. City
                   of North Las Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008) (explaining
                   that dismissal of a complaint is proper only where "it appears beyond a
                   doubt that [appellant] could prove no set of facts, which, if true, would
                   entitle [appellant] to relief").
                                Third, Reynolds' claim that the Camachos are asserting a strict
                   products-liability claim, which precludes liability for nonuse of a product, is
                   unpersuasive.     The Camachos asserted a strict products-liability claim
                   against Philip Morris and Liggett, the parties who manufactured the
                   tobacco products that Sandra used. But while the claims against Reynolds



                         5Reynolds   also argues that this court should not consider NRS
                   598.094 because NRS 41.600(2)(e) references only NRS 598.0915 to
                   598.0925. While Reynolds is correct that NRS 41.600(2)(e) does not directly
                   reference NRS 598.094, Reynolds ignores that NRS 598.094 defines "sale"
                   as used in the NDTPA, including NRS 598.0915. See NRS 598.0903. Thus,
                   it is appropriate to use NRS 598.094 to define "sale" under NRS 598.0915.
                   See S. Nev. Homebuilders Ass'n v. Clark County, 121 Nev. 446, 449, 117
                   P.3d 171, 173 (2005) (explaining that when "interpret[ing] provisions within
                   a common statutory scheme," we must read them in harmony and in
                   accordance with the overall purpose of the statutes).
SUPREME COURT
      OF
    NEVADA
                                                          14
10) 19.1,A .6W1,
                    acknowledge the harm caused by smoking, those claims are based on
                    Reynolds' alleged knowing misrepresentation of the dangers of smoking,
                    which is distinct from a products-liability claim, despite relying on similar
                    facts. Compare NRS 598.0915 (explaining that a deceptive trade practice
                    occurs when a person engaged in the course of his or her business
                    "knowingly" engages in several enumerated false advertising behaviors),
                    with Fyssakis v. Knight Equip. Corp., 108 Nev. 212, 214, 826 P.2d 570, 571
                    (1992) (explaining that a strict products-liability claim exists when the
                    plaintiff alleges (1) "the product had a defect which rendered it
                    unreasonably dangerous," (2) "the defect existed at the time the product left
                    the manufacturer," and (3) "the defect caused the plaintiffs injury").
                                Fourth, the fact that the Camachos raised the attempted sale
                    argument for the first time in their motion for reconsideration does not
                    mean that they waived the argument. See Masonry & Tile Contractors
                    Ass'n of S. Nev., 113 Nev. at 741, 941 P.2d at 489 (providing that "[a] district
                    court may reconsider a previously decided issue if substantially different
                    evidence is subsequently introduced or the decision is clearly erroneous"
                    (emphasis added)). Rather, a party may assert new legal arguments in a
                    motion for reconsideration, and this court will consider such arguments so
                    long as (1) "the reconsideration motion and order are part of the record on
                    appeal" and (2) the district court "entertained the [reconsideration] motion
                    on its merits." Cohen v. Padda, 138 Nev., Adv. Op. 18, 507 P.3d 187, 190
                    (2022). Moreover, a court may grant reconsideration when the challenged
                    decision is "clearly erroneous," regardless of whether new evidence exists.
                    See Masonry & Tile Contractors Ass'n of S. Nev., 113 Nev. at 741, 941 P.2d
                    at 489. Finally, because the court correctly reinstated the NDTPA claim, it
                    properly revived the civil conspiracy claim, as that claim is derivative of the

SUPREME COURT
       OF
    NEVADA
                                                          15
(0) g47A    w/Dru
                NDTPA claim. See Sahara Gaming Corp. v. Culinary Workers Union Local
                226, 115 Nev. 212, 219, 984 P.2d 164, 168 (1999) (affirming the dismissal of
                a civil conspiracy claim when the underlying cause of action was barred by
                the fair report privilege). Accordingly, we conclude that the district court
                did not manifestly abuse its discretion when it granted reconsideration of
                its order dismissing the claims against Reynolds.6
                                               CONCLUSION
                            Under NRS 41.600(1), a "victim" is any person who can show he
                or she was directly harmed by consumer fraud. There is no product-use
                requirement—a "victim" can be a consumer, a business competitor, or as
                applicable here, "any person" who suffered harm frorn the defendant's
                consumer fraud. While Sandra did not use Reynolds' product, she pleaded
                that she would not have smoked tobacco and, consequently, would not have
                suffered cancer, but for the deceptive trade practices engaged in by
                Reynolds and the other tobacco companies. Such an allegation is sufficient,




                      6To   the extent Reynolds argues that the district court did not rely on
                the Camachos' attempted-sale argument in granting reconsideration, that
                argument is not persuasive. First, the district court implicitly relied on the
                attempted-sale argument when it concluded that the dismissal order
                "erroneously add [ed]" several atextual requirements into the NDTPA.
                Second, even if the order did not address the Camachos' statutory-
                interpretation argument, the Camachos raised it in their motion for
                reconsideration, and the Camachos "may defend the judgment in [their]
                favor with any argument that is supported by the record." Univ. of Nev. v.
                Tarkanian, 110 Nev. 581, 603, 879 P.2d 1180, 1194 (1994) (internal
                quotation marks omitted). Moreover, we "will affirm a district court's order
                if the district court reached the correct result, even if for the wrong reason."
                Saavedra-Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592, 599, 245 P.3d
                1198, 1202 (2010).
SUPREME COURT
     OF
   NEVADA
                                                      16
                at the motion to dismiss stage, for the Camachos to proceed on their claim
                against Reynolds under NRS 41.600(1) for an NDTPA violation, as they
                alleged a direct harm from Reynolds' allegedly deceptive trade practices.
                Accordingly, we deny Reynolds' petition for writ relief.



                                                                              ,   J.
                                                     Cadish


                I concur:


                                                J.
                Silver




SUPREME COURT
         OF
     NEVADA
                                                      17
(0) 19.17A
PICKERING, J., concurring in result only:
            I agree that we should deny the petition. The district court's
order granting reconsideration and denying Reynolds' motion to dismiss did
not involve clear legal error; the right of appeal from any adverse final
judgment affords Reynolds an adequate legal remedy; and this case does
not present an important legal question dividing courts statewide that will
evade review if not resolved via writ petition. This case thus does not
qualify for extraordinary writ relief.
            I would decide the writ on that basis, without deciding the
motion to dismiss on the merits. Our caselaw strongly counsels against
allowing mandamus to erode the final judgment rule by too readily giving
merits-based writ review to orders denying motions to dismiss or for
summary judgment. See Archon Corp. v. Eighth Judicial Dist. Court, 133
Nev. 816, 824, 407 P.3d 702, 709 (2017) (declining merits review of a
mandamus petition contesting an order denying a motion to dismiss, noting
how "disruptive" mandamus is in this context and that "[a] request for
mandamus following the denial of a motion to dismiss presents many of the
inefficiencies that adherence to the final judgment rule seeks to prevent—
an increased [appellate] caseload, piecemeal litigation, needless delay, and
confusing litigation over this court's jurisdiction"); Int? 'Game Tech., Inc. v.
Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008)
(stating that "because an appeal from the final judgment typically
constitutes an adequate and speedy legal remedy, we generally decline to
consider writ petitions that challenge interlocutory district court orders
denying motions to dismiss"); State, Dep't of Transp. v. Thompson, 99 Nev.
358, 362, 662 P.2d 1338, 1340 (1983) (stating general rule against granting
merits review of writ petitions contesting orders denying motions to dismiss
                and for summary judgment because such petitions "have generally been
                quite disruptive to the orderly processing of civil cases in the district courts,
                and have been a constant source of unnecessary expense for litigants").
                That counsel carries special force here, because the proceedings in district
                court have progressed well beyond the motion-to-dismiss stage, and trial
                starts next month.1 The legal issues the majority reaches out to resolve will
                be reviewable on direct appeal from the final judgment entered after trial,
                and we will have the benefit of a fully developed legal and factual record.
                While I join the judgment denying the writ, I do so solely on the basis the
                petition does not qualify for writ relief. I do not join and otherwise dissent
                from the majority's opinion affirming the denial of petitioner's NRCP
                12(b)(5) motion to dismiss.
                             "[Mandamus is an extraordinary remedy, reserved for
                extraordinary causes." Archon, 133 Nev. at 819, 407 P.3d at 706. As
                petitioner, Reynolds bears the burden of showing it qualifies for
                extraordinary writ relief. Id. at 821, 407 P.3d at 707; see Cheney v. U.S.
                Dist. Court, 542 U.S. 367, 381 (2004) (holding that, to obtain extraordinary
                writ relief, "the petitioner must satisfy the burden of showing that [its] right
                to issuance of the writ is clear and indisputable") (internal quotations
                omitted). Whether to grant extraordinary relief is entrusted to this court's
                discretion. State, Dep't of Transp., 99 Nev. at 360 & n.2, 662 P.2d at 1339
                & n.2. But that discretion is not untrammeled. Consistent with the goal of
                not allowing writs to subvert the final judgment rule, courts have developed




                      1The   reconsideration process delayed the filing of Reynolds' writ
                petition. The Camachos filed an earlier petition that they withdrew after
                the district court granted reconsideration.
SUPREME COURT
      OF
   NEVADA
                                                       2
  1947A
                guidelines for deciding writ petitions, which the Ninth Circuit synthesized
                in Bauman v. United States District Court as follows:
                            (1) The party seeking the writ has no other
                            adequate means, such as a direct appeal, to attain
                            the relief he or she desires. (2) The petitioner will
                            be damaged or prejudiced in a way not correctable
                            on appeal. (This guideline is closely related to the
                            first.) (3) The district court's order is clearly
                            erroneous as a matter of law. (4) The district
                            court's order is an oft-repeated error, or manifests
                            a persistent disregard of the [applicable court]
                            rules. (5) The district court's order raises new and
                            important problems, or issues of law of first
                            impression.
                557 F.2d 650, 654-55 (1977) (citations omitted); see 16 Charles Alan Wright,
                Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure:
                Jurisdiction § 3933, at 638-39 (3d ed. 2012) (reprinting the Bauman
                guidelines and describing them as "[p]erhaps the most influential set of
                contemporary guidelines for exercising writ authority"); Archon, 133 Nev.
                at 824, 407 P.3d at 824 (citing Bauman with approval in denying writ
                review of an order denying a motion to dismiss). As Bauman recognizes,
                the guidelines are intended to be helpful, not to establish bright-line rules—
                "rarely if ever will a case arise where all the guidelines point in the same
                direction or even where each guideline is relevant or applicable." 557 F.2d
                at 655.
                            Reynolds argues for both traditional and advisory rnandamus.
                Taking traditional mandamus first, Nevada law requires the petitioner at
                minimum to meet the criteria stated in the first and third Bauman
                guidelines to qualify for such writ relief.     NRS 34.160 (providing for
                mandamus to compel the performance of an act the law requires "as a duty
                resulting from an office, trust or station"); NRS 34.170 (providing for

SUPREME COURT
           OF
       NEVADA
                                                      3
IC, I k )47A
                  mandamus to issue in cases "where there is not a plain, speedy and
                  adequate remedy in the ordinary course of law"); see Archon, 133 Nev. at
                  819-20, 407 P.3d at 706 (discussing the requirements for traditional
                  rnandamus). As the majority correctly holds, Reynolds' petition fails to meet
                  these threshold criteria for traditional mandamus.
                              The errors Reynolds asserts—the district judge's decisions,
                  first, to reconsider her predecessor's dismissal order and, second, to deny
                  the motion to dismiss—do not involve the kind of "clear and indisputable"
                  legal error that mandamus protects against. Archon, 133 Nev. at 820, 407
                  P.3d at 706 (quoting Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 384
                  (1953)). Although district judges hesitate to reconsider prior interlocutory
                  rulings in a case, especially by a predecessor judge, the rules limiting the
                  practice do not forbid it outright, instead leaving it to the successor judge's
                  discretion and the particular reasons shown. See John A. Glenn, Propriety
                  of Federal District Judge's Overruling or Reconsidering Decision or Order
                  Previously Made in Same Case by Another District Judge, 20 A.L.R. Fed. 13
                  § 5(c) (1974). Traditional mandamus does not lie to correct a claimed abuse
                  of discretion; more •must be shown. Walker v. Second Judicial Dist. Court,
                  136 Nev. 678, 680, 476 P.3d 1194, 1197 (2020) (holding that "traditional
                  mandamus relief does not lie where a discretionary lower court decision
                  'result[s] from a mere error in judgment', instead, mandamus is available
                  only where the law is overridden or misapplied, or when the judgment
                  exercised is manifestly unreasonable or the result of partiality, prejudice,
                  bias or ill will') (alteration in original) (quoting State v. Eighth Judicial
                  Dist. Court (Armstrong), 127 Nev. 927, 932, 267 P.3d 777, 780 (2011)). Nor
                  did the district court commit clear error in denying the motion to dismiss.
                  Whether the NDTPA affords the Camachos a right of action against

SUPREME COURT
      OF
   NEVADA
                                                        4
  I947A    4V).
                      Reynolds despite that Mrs. Camacho never bought or smoked a cigarette
                      that Reynolds manufactured or sold presents a close, open, and to some
                      extent fact-dependent question of Nevada law. With no binding precedent
                      one way or the other, clear error does not appear. See In re Van Dusen, 654
                      F.3d 838, 845 (9th Cir. 2011) ("The absence of controlling precedent weighs
                      strongly against a finding of clear error.").
                                  Reynolds likewise fails to establish that it lacks other adequate
                      means to attain the relief it seeks, or that it will be damaged or prejudiced
                      in a way not correctable on appeal unless granted extraordinary writ relief.
                      Reynolds acknowledges that it can appeal any judgment entered against it
                      and raise on appeal the issues its petition asks us to decide now. "[Me
                      right to appeal is generally an adequate legal remedy that precludes writ
                      relief." Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840,
                      841 (2004); accord Archon, 133 Nev. at 820, 407 P.3d at 706. Not only does
                      an eventual appeal afford adequate review, but the record developed en
                      route to final judgment makes that review superior, since it affords this
                      court "the advantage of having the whole case before us," with judicially
                      determined facts and fully vetted law, before weighing in. Walker, 136 Nev.
                      at 681, 476 P.3d at 1197 (internal quotations omitted). Reynolds complains
                      that it will incur "significant expense in defending this lawsuit and going
                      through a multi-week trial" if writ relief does not issue. But this occurs in
                      every case a motion to dismiss or for summary judgment is denied and does
                      not make direct appeal an inadequate legal remedy. For an appeal to be an
                      inadequate remedy, "there must be some obstacle to relief beyond litigation
                      costs that renders obtaining relief not just expensive but effectively
                      unobtainable," In re Depuy Orthopaedics, Inc., 870 F.3d 345, 353 (5th Cir.
                      2017) (internal quotations omitted), which Reynolds has not shown.

SUPREME COURT
         OF
      NEVADA
                                                             5
{()I I947A    4FtP-
                            In sum, this petition fails to meet Bauman's first (appeal is an
                adequate legal remedy), second (prejudice not correctable on appeal), and
                third (clear legal error) guidelines. This defeats traditional mandamus. See
                Walker, 136 Nev. at 683, 476 P.3d at 1198. The fourth Bauman guideline—
                does the district court's order involve "an oft-repeated error, or manifest[
                a persistent disregard of the [applicable court] rules," 557 F.2d at 655—is
                not argued by either side as applicable. This leaves the fifth Bauman
                guideline ("[t]he district court's order raises new and important problems,
                or issues of law of first impression," id.), which is more appropriately
                discussed in evaluating advisory mandamus.
                            The Bauman guidelines apply to advisory mandamus, much as
                they do to traditional mandamus, but with different priorities.       See 16
                Charles Alan Wright, et al., supra, § 3934.1, at 679-83; Archon, 133 Nev. at
                822-23, 407 P.3d at 708-09; D.R. Horton, Inc. v. Eighth Judicial Dist. Court,
                125 Nev. 449, 453-54, 215 P.3d 697, 700 (2009).          The fifth Bauman
                guideline—the importance of the issue the petition presents—plays a
                greater role in advisory than traditional mandamus. Courts differ in their
                descriptions of how "important" an issue must be to qualify for advisory
                mandamus. Compare United States v. Horn, 29 F.3d 754, 770 (1st Cir. 1994)
                (explaining that "advisory mandamus is reserved for big game"), and In re
                Bushkin Assocs., Inc., 864 F.2d 241, 247 (1st Cir. 1989) (questions
                warranting advisory mandamus are "hen's-teeth rare" and should be
                "blockbuster[s]"), with In re Bendectin Prods. Liab. Litig., 749 F.2d 300, 307
                (6th Cir. 1984) (finding an issue of first impression sufficiently important
                because "the sheer magnitude of the case makes the disposition of these
                issues crucial as several hundred litigants are waiting for a decision before
                proceeding with their cases"), and Int'l Game Tech., 124 Nev. at 197-98, 179

SUPREME COURT
         OF
     NEVADA


4.0) I947A
                   P.3d at 559 (entertaining a petition for extraordinary writ relief that,
                   despite not qualifying for traditional mandamus, "raises an important legal
                   issue in need of clarification, involving public policy, of which this court's
                   review would promote sound judicial economy and administration"). In
                   general, for advisory mandamus to issue, the petition should present issues
                   that are important, that are dividing the district courts, and that will evade
                   review by other means. 16 Charles Alan Wright, et al., supra, § 3934.1, at
                   681-82; (stating that, for advisory mandamus, the petition must present
                   issues that are "new, important, and likely to evade review by other
                   means"); see Archon, 133 Nev. at 822-23, 407 P.3d at 708; Shoen v. State
                   Bar of Nev., 136 Nev. 258, 260, 464 P.3d 402, 404 (2020). Nevada cases also
                   consider whether granting the writ will promote "sound judicial economy
                   and administration." Ina Game Tech., 124 Nev. at 197-98, 179 P.3d at 559.
                               The NDTPA issue that Reynolds' writ petition presents does not
                   qualify for advisory mandamus. As discussed above, the petition does not
                   meet any of the first four Bauman guidelines, leaving only the fifth. The
                   issue Reynolds raises is doubtless important to the parties.         But the
                   majority is incorrect and overstates matters considerably when it says that
                   district courts across the state are "reaching different conclusions on [the}
                   very issue" presented here. Majority op. at 6-7 (quoting Lyft, Inc. v. Eighth
                   Judicial Dist. Court, 137 Nev., Adv. Op. 86, 501 P.3d 994, 998 (2021)). Not
                   counting the district court case underlying this petition, the record supports
                   that there are just three pending cases that present the NDTPA issue
                   Reynolds raises. All are individual plaintiff cases filed by the same law firm
                   in Clark County—and in each, the district judge has denied the motion to
                   dismiss filed by the Reynolds-counterpart defendant.        Rowan v. Philip
                   Morris USA, Iiic., No. A-20-811091-C (Eighth Jud. Dist. Ct. Apr. 19, 2022)

SUPREME COURT
       OF
    NEVADA
                                                         7
fth 1947A Arp.50
                (Order Granting Reconsideration and Denying Motion to Dismiss);2 Speed
                v. Philip Morris USA, Inc., No. A-20-819040-C (Eighth Jud. Dist. Ct. Mar.
                23, 2021) (Order Denying Motion to Dismiss); Tully v. Philip Morris USA,
                Inc., No. A-19-807657-C (Eighth Jud. Dist. Ct. July 8, 2020) (Order Denying
                Motion to Dismiss). The issue is not one dividing district courts across
                Nevada; it is limited to the parties in three cases besides this one, all venued
                in Clark County. That the issue only arises now, after the NDTPA has been
                on the books for nearly half a century, further undercuts its claimed
                pervasiveness.
                             Nor will the issue evade review if advisory mandamus does not
                issue. As noted, trial in this case starts next month. If Reynolds loses, it
                can directly appeal. This court will then have before it a fully developed
                legal and factual record on which to decide the issues involved. The district
                court docket sheets in the three other cases show that they, too, have
                progressed to the point of final pretrial proceedings, including substantive
                motion practice.    Should summary judgment be granted to one of the
                Reynolds-counterpart defendants, NRCP 54(b) certification would afford
                the plaintiff the opportunity to seek and obtain immediate interlocutory
                review. See State v. AAA Auto Leasing & Rental, Inc., 93 Nev. 483, 485,
                487, 568 P.2d 1230, 1231, 1232 (1977) (affirming the dismissal of a claim
                under the NDTPA brought to this court on an interlocutory order certified


                      2The   Reynolds-counterpart defendant in Rowan has filed a petition
                challenging the order denying its motion to dismiss with this court. Philip
                Morris USA Inc. u. Eighth Judicial Dist. Court (Rowan), No_ 84805 (filed
                June 2, 2022). Reynolds references two other cases, also individual plaintiff
                cases filed in Clark County by the lawyers representing Camacho—Estate
                of Cleveland Clark v. Philip Morris USA Inc., No. A-19-802987-C and Kelly
                v. Philip Morris USA, Inc., No. A-20-820112-C—raising the NDTPA issue,
                but the docket sheets in those cases show that they have settled.
SUPREME COURT
         OF
      NEVACJA
                                                       8
10) I 947A
                as final under NRCP 54(b)). And in each case, including this one, the losing
                party will have a right of direct appeal, with the plenary review that an
                appeal from a final judgment affords.         Unlike in International Garne
                Technology, where we granted advisory mandamus review of an order
                denying a motion to dismiss because "an appeal [was] not an adequate and
                speedy legal remedy, given the early stages of [the] litigation," 124 Nev. at
                198, 179 P.3d at 559, this case and its companions are sufficiently advanced
                that the advantages plenary review on direct appeal affords outweigh the
                need for immediate writ review.
                            Last, granting advisory mandamus to review the order denying
                the motion to dismiss on the merits does not promote and instead may
                disserve "sound judicial economy and administration." Inn Game Tech.,
                124 Nev. at 197-98, 179 P.3d at 559. Having undertaken to decide the
                merits of the motion to dismiss, the majority holds that the NDTPA allows
                the Camachos' claim to proceed because NRS 598.094 defines "sale" to
                include "any sale, offer for sale or attempt to sell," Majority op. at 8, 10;3 it
                further holds that because the NDTPA is "remedial," it should be "liberally
                construed," without reference to the common law, id. at 10, 12. These are
                close issues and could go either way. The NDTPA provides for both private
                damage actions, NRS 41.600, and civil and criminal enforcement actions by
                the government, NRS 598.0963; NRS 598.0999. A reasonable argument can



                       3The Camachos did not make this argument in their opposition to the

                original motion to dismiss, and the district court did not address it in either
                its original order granting the motion to dismiss or its reconsideration order,
                denying the motion to dismiss. This also militates against merits
                mandamus review. See Archon, 133 Nev. at 823, 407 P.3d at 708 (declining
                to grant advisory mandamus where the issue pressed in the petition was
                not raised and resolved in district court).
SUPREME COURT
        OF
     NEVADA
                                                       9
11)1 1947A
                be made that NRS 598.094's "attempt to sell" reference applies to
                government enforcement actions, not private actions by victims seeking
                damages. Also reasonable is the argument that the NDTPA should be
                construed consistent with the common law because nothing in its text
                directs otherwise. See NRS 1.030 ("The common law of England, so far as
                it is not repugnant to or in conflict with the . . . laws of this State, shall be
                the rule of decision in all the courts of this State."); Leigh-Pink v. Rio Props.,
                LLC, 138 Nev., Adv. Op. 48, 512 P.3d 322, 328 (2022) (construing the
                NDTPA consistently with the common law, following what the court deemed
                one of the "first principles of statutory construction").            The merits
                determination here is being made by a two-to-one vote of a three-justice
                panel.   Should the issue come to the en banc court on appeal from an
                eventual final judgment, the full court could depart from or refine the
                panel's merits determination, creating confusion and inconsistency.
                             For these reasons, while I concur in the judgment denying the
                writ, I do so on the grounds this petition does not qualify for extraordinary
                writ review. I respectfully dissent from my colleagues' advisory mandamus
                and merits determinations.


                                                                                        J.




SUPREME COURT
      OF
   NEVADA
                                                       10
  I947A